EXHIBIT EXECUTION COPY FIRST AMENDMENT Dated as of November 4, 2009 to TRANSFER AND ADMINISTRATION AGREEMENT Dated as of November 13, 2008 This FIRST AMENDMENT (this “Amendment”) dated as of November 4, 2009 is entered into among ASHLAND INC., a Kentucky corporation (“Ashland”), CVG CAPITAL II LLC, a Delaware limited liability company (“SPV”), the Investors, Letter of Credit Issuers, Managing Agents and Administrators party hereto, and BANK OF AMERICA, N.A., as Agent for the Investors. RECITALS WHEREAS, the parties hereto have entered into a certain Transfer and Administration Agreement dated as of November 13, 2008 (as amended, supplemented or otherwise modified from time to time, the “TAA”); WHEREAS, the parties hereto wish to make certain changes to the TAA as herein provided; NOW, THEREFORE, in consideration of the premises and the mutual agreements contained herein and the TAA, the parties hereto agree as follows: SECTION 1.Definitions.All capitalized terms not otherwise defined herein are used as defined in the TAA. SECTION 2.Changes to TAA.Effective as of the date the conditions specified in
